DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-19 are pending and the subject of this NON-FINAL Office Action.  This is the first action on the merits.

Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
In claim 1, “the multi-part article” lacks antecedent basis in claim 1 because claim 1 does not recite “multi-part article,” rather just “article” (“A method of making an article . . .”).  Thus, it is not clear what is the “multi-part article.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:


(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Claims 1-11 and 14-17 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by ELLIOT (US 2016/0144563).	
	As to claim 1, ELLIOT teaches a method of making an article with an additive manufacturing machine that comprises a build platform and an additive material dispensing nozzle for controlled application of the additive material with respect to a location of the build platform, the method comprising: attaching a first part to the build platform, the first part including a first mating surface that comprises a recessed portion and a protruding portion (platform body 18/200 “positioned” in additive manufacturing FDM device, e.g. by placing in FDM machine; claim 11 and Figs. 8-9); inputting a digital model of a second part that includes a second mating surf ace comprising protruding and recessed portions complementary to the protruding and recessed portions of the first mating surface (CAD model of extrusion layers of part formed on platform body 18/200; Fig. 1 and paras. 0027-30 & 0047); dispensing and hardening an incremental quantity of a polymer material from the additive material dispensing nozzle to the first mating surface according to the digital model (id.); successively dispensing and hardening incremental quantities of polymer material according to the digital model to form the multi-part article (claim 11); and removing the article comprising first and second parts from the build platform (claim 11).  As to “attaching a first part to the build platform,” this encompasses “by any conventional attachment, including but not limited to . . . by simple friction from the force of gravity urging the first part 24a into contact with the build platform 
	As to claim 2, ELLIOT teaches recessed portion is cavity (Fig. 8).
 	As to claims 3-5 and 8, ELLIOT teaches filling first recessed portion with polymer before dispensing next layer (Fig. 9 and claim 11).
	As to claims 6-7 and 11, ELLIOT teaches curing using heat before mating (paras. 0008, 0027, 0030, 0032).
	As to claim 9, ELLIOT teaches reinforced structure of recessed portions (Fig. 8).  This is the same configuration as disclosed in instant specification as reinforcing structure in Figure 5.
	As to claim 10, ELLIOT teaches disposing inserts in polymer in recessed portions (“Polymers reinforced with discontinuous fibers such as carbon fibers may be used to add additional strength.”; para. 0043).  The specification explains “insert” as including anything that “can be disposed in the recessed portion 32 of first part 24a before or during pre-fill of the recessed portion 32 or before or during incremental dispensing of polymer material into the recessed portion 32 from the nozzle 18.”  Thus, discontinuous fibers such as carbon fibers disposed during extrusion filling in ELLIOT meet the claim limitation.
	As to claims 14 and 16, ELLIOT teaches wherein the complementary plurality of protruding and recessed portions of the first and second parts cooperate to promote retention between the first and second parts (Fig. 8).
	As to claim 15, ELLIOT teaches wherein the recessed portion of the first part includes a surface feature that forms an interference with hardened polymer material in the first part recessed portion (Fig. 8).  This is the same configuration as disclosed in the specification as a features that forms an “interference” in Figure 6.
.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ELLIOT. 
As to claim 1, ELLIOT teaches the elements of claim 1 as explained above.  ELLIOT does not explicitly teach applying an adhesion promoter to the first mating surface before dispensing the polymer material.  
	However, ELLIOT demonstrates that a skilled artisan would have been motivated to apply familiar adhesion promoters as explained in the specification.  The specification states that “an adhesion promoter (e.g., adhesive, surface treatments such as corona discharge, or surface roughening such as physical roughening)” (para. 0022).  ELLIOT explains that prior art options included “Adhesion between the part and the build platform can be marginally improved with: the use of bonding adhesives; the application of double sided, adhesive tape; and the roughening or texturing of build platforms to improve adhesion as described in U.S. Pat. No. 8,226,395” (para. 0010).  Thus, using adhesive promoters in addition to the attaching technique of ELLIOT would have been obvious to a skilled artisan of ordinary creativity to further increase attachment strength in desired situations.
	Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to further include familiar adhesion promoters with a reasonable expectation of success.   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ELLIOT, in view of NIESSNER (US 2016/0312022). 
	As to claim 1, ELLIOT teaches the elements of claim 1 as explained above.  ELLIOT does not explicitly teach applying a release agent to the first mating surface before dispensing the polymer material.  

	Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to further include familiar release agents with a reasonable expectation of success.   

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over ELLIOT, in view of JP2003305778A. 
	As to claim 1, ELLIOT teaches the elements of claim 1 as explained above.  ELLIOT does not explicitly teach disposing a third part adjacent to the first part and securing the third part to the first part with hardened polymer material, wherein the third part includes a third mating surface comprising protruding and recessed portions, wherein the recessed portions of the first and third parts cooperate to form a cavity.  

	Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of filing to utilize multiple parts based on the resulting build object and its design with a reasonable expectation of success.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/YUNG-SHENG M TSUI/Examiner, Art Unit 1743